Citation Nr: 1644665	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  08-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected pneumoconiosis prior to September 10, 2010, entitlement to a disability rating in excess of 10 percent from September 10, 2010 to October 8, 2010, entitlement to a disability rating in excess of 30 percent from October 9, 2010 to April 1, 2015, and entitlement to a compensable rating thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1964 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied a compensable rating for pneumoconiosis and denied service connection for chronic obstructive pulmonary disorder (COPD).  

In a September 2010 decision, the Board denied service connection for COPD and asthma, and remanded the claim for an increased rating for pneumoconiosis.

In a December 2012 decision, the Appeals Management Center (AMC) granted an increased rating of 40 percent effective September 10, 2010 and an increased rating of 30 percent from October 9, 2010.  

In a January 2015 decision, the RO reduced the disability rating for his service-connected pneumoconiosis from a 30 percent evaluation to a noncompensable evaluation, effective April 1, 2015.

The Board again remanded this case in August 2012 and April 2014.

The Board found that a claim for TDIU had been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009) in the April 2014 Board remand.

In October 2009, the Veteran testified during a Travel Board hearing before a Veterans Law Judge (VLJ), who is no longer employed at the Board.  A transcript of the hearing is associated with the claims file.  The Veteran testified before the current undersigned VLJ in a July 2016 videoconference hearing.  A transcript is included in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptomatology related to his service-connected pneumoconiosis is worse than currently rated. 

The Veteran submitted a September 2016 letter from a private physician.  The physician noted that a repeat spirometry on September 12 showed the Veteran has moderately severe obstruction.  He further noted the Veteran's last high-resolution CT scan was performed on October 28, 2015.  Private treatment records in the file are only dated through October 2013.  The Veteran's last VA examination was in August 2014 and, at that time, the examiner found the Veteran's pneumoconiosis did not have any respiratory impact on the Veteran.  As there is indication that there are outstanding private treatment records, as well as a worsening of the Veteran's lung condition since August 2014, the Board finds a remand is necessary. 

The Board finds the issue of entitlement to TDIU is intertwined with the Veteran's claim for an increased rating. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After any additional records are associated with the claims file, obtain a current respiratory examination.  

The examiner must opine as to the FVC and the DLCO (SB) percentage of the predicted value for only the Veteran's service-connected pneumoconiosis.  If the examiner is unable to determine the percentages of the predicted value for only the Veteran's pneumoconiosis, the examiner must so state.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




